DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
 Specification
The amendment filed February 16, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	The examiner notes Claims 7 and 9-11 were present within the Applicant’s disclosure at the time of filing. However, as currently written, claim 1 requires “the cutting insert [to be] symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert.” There is no support in the Applicant’s disclosure for the features of Claims 7 and 9-11 to exist in conjunction with the newly added aforementioned limitation in Claim 1. 

Claim Objections
Claim 6 is objected to because of the following informalities:  	Claim 6 should be corrected as follows: “The cutting insert of claim 1, wherein: each projecting portion is formed substantially plane-symmetrically with respect to a first reference plane (S) that extends so as to contain the axis (A) of the insert body” portion.”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 7 recites, “none of the projecting portion side surfaces are visible in a top  limitation requires the projecting portion side surfaces to be tapered inward when moving from the projecting portion upper surface to the projecting portion lower surface of each of the plurality of projecting portions, as shown in figs. 16-18 of the Applicant’s disclosure. However, this condition cannot exist in conjunction with Claim 1, as currently amended, which requires “the cutting insert [to be] symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert.” Therefore, there is no support in the originally filed disclosure for subject matter of Claim 7 in combination with Claim 1.
	Claim 9 recites, “wherein each projecting portion, when viewed looking at the projecting portion side end surface thereof, is a trapezoidal shape.” This limitation requires the projecting portion side surfaces to be tapered inward when moving from the projecting portion upper surface to the projecting portion lower surface of each of the plurality of projecting portions, as shown in figs. 16-18 of the Applicant’s disclosure. However, this condition cannot exist in conjunction with Claim 1, as currently amended, which requires “the cutting insert [to be] symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert.” Therefore, there is no support in the originally filed disclosure for subject matter of Claim 9 in combination with Claim 1.
symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert” (emphasis added). Therefore, there is no support in the originally filed disclosure for subject matter of Claim 10 in combination with Claim 1.	Claim 11 depends from Claim 10 and is therefore also rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 4 recites, “wherein the projecting portions are formed such that when the cutting insert is formed such that [[when]] the body portion upper surface of the insert body portion [[appears shaped like]] is formed in the shape of a polygon, and the projecting portions are positioned at vertices of the polygon.”	Claim 5 recites, “wherein the body portion upper surface of the insert body portion is shaped substantially like a triangle.” The examiner notes that any shape (i.e. polygon) is “like a triangle,” e.g. a square is “like a triangle” because it is a plane figure with at least three straight sides joined together. It is unclear what can or cannot be included within the scope of “substantially like a triangle.” The examiner suggests amending claim 5 as follows: “The cutting insert of claim 3, wherein the body portion upper surface of the insert body portion is [[shaped substantially like a triangle]] is formed substantially in the shape of a triangle.	Claim 7 recites, “none of the projecting portion side surfaces are visible in a top view of the insert body portion upper surface, and all of the projecting portion side surfaces are visible in a bottom view of the insert body portion lower surface.” As currently written, Claim 7 is referring to how the projecting portion side surfaces are visible in a bottom view but are not visible in a top view thereof because the projecting portion side surfaces are tapered behind the projecting portion upper surface so as to asymmetrical about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert (emphases added). However, as presently amended, Claim 1 requires “the cutting insert [to be] symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert” (emphasis added). It is unclear what can and cannot be included within the scope of this claim when it directly contradicts the scope of the claim from which it depends. It is unclear how the projecting portion can taper when they are supposed to be symmetrical with respect to the second reference plane (P).	Claim 8 recites, “the rake face is disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface.” This limitation appears to be described in paragraph 0061, lines 7-11 of the Specification, “[a] localized rake face 42, disposed immediately adjacent cutting edge 28 between cutting edge 28 and projecting portion side surface 34 may optionally be provided as a rake face positioned at a different angle than projecting portion side surface 34. In the illustrated example, rake face 42 is disposed at 10 degrees with respect to projecting side portion 34.” However, as currently written, there is no reference frame established for defining the “non-zero angle” with respect to the structures recited in the claim.  It is unclear if the scope of “non-zero angle between each projecting portion side surface and the projecting portion side end surface” is intended define the position of the rake face as not being coplanar with one of the aforementioned side surfaces. The examiner asymmetrical about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert (emphasis added). However, as presently amended, Claim 1 requires “the cutting insert [to be] symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert” (emphasis added). It is unclear what can and cannot be included within the scope of this claim when it directly contradicts the scope of the claim from which it depends.	Claim 10 recites, “wherein the side surfaces of each projecting portion taper inward, when moving from the projecting portion upper surface to the projecting portion lower surface, at an angle (α).” As currently written, Claim 10 is referring to how the projecting portion side surfaces are tapered and oriented at an angle (α), which requires the projecting portion to be asymmetrical about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert (emphasis added). However, as presently amended, Claim 1 requires “the cutting insert [to be] symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway is formed substantially in the shape of a circle;”	Claim 14, lines 3-4 recite, “a first end surface and a second end surface positioned opposite the first end surface, each end surface shaped substantially like a circle…” It is unclear what can and cannot be considered “substantially like a circle.” The examiner suggests amending Claim 14, lines 3-4 as follows, “a first end surface and a second end surface positioned opposite the first end surface, each end surface [[shaped substantially like a circle]] is formed substantially in the shape of a circle;”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and as best understood, Claims 4-6 and 12-15, are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US Publication 2008/0240880) in view of Matsumoto (US Publication 2013/0129433) and further in view of Fang (US Publication 2015/0224586).
	Regarding Claim 1, Durand discloses a cutting insert (21) comprising:
	an insert body portion (annotated fig. 1B; i.e., the portion of “body 23” that forms the central part of the cutting insert 21, the portion of the cutting insert with hole 51 formed therethrough and the portion from which the plurality of projecting portions extend) comprising:
	a body portion upper surface (annotated fig. 1B; the examiner notes reference character “25,” depicted e.g., in fig. 1C, identifies a first or “upper surface” of the cutting insert 21 which includes both the “body portion upper surface” and the plurality of “projecting portion upper surfaces”);
	a body portion lower surface (annotated fig. 1D; the examiner notes reference character “27,” depicted e.g., in fig. 1D, identifies a second or “lower surface” of the cutting insert 21 which includes both the “body portion lower surface” and the plurality of “projecting portion lower surfaces”) located opposite the body portion upper surface (fig. 1C); and 
	a plurality of body portion side surfaces (i.e., “fourth portion” 73 of each respective recess surface 33) each extending in a respective single plane (Durand specifically states in paragraph 0015, lines 16-18 that the “fourth portion 73 of the recess surface 33 … is substantially planar.” [emphasis added]) between and connected to the body portion upper surface and the body portion lower surface (“the 
a plurality of projecting portions (annotated fig. 1B; the portion of the cutting insert positioned radially outward of the dashed line that delineates the boundary between each of the “projecting portions” and the “insert body portion”) each comprising at least one cutting edge (39), each projecting portion provided integrally with the insert body portion at an outer position of the insert body portion in a direction orthogonal to the axis (see figs. 1A, 1B and 1D) each projecting portion extends radially from the axis), wherein each projecting portion comprises:
	a projecting portion upper surface (annotated fig. 1B; each respective projecting portion upper surface is identified with “1”, “2”, “3” or “4”) connected to the body portion upper surface (the dashed lines in annotated fig. 1B show where each projecting portion upper surface connects to the body portion upper surface);
	a projecting portion lower surface (annotated fig. 1D; each respective projecting portion lower surface is identified with “5”, “6”, “7” or identified by reference character “63”) connected to the body portion lower surface (the dashed lines in annotated fig. 1D show where each projecting portion lower surface connects to the body portion lower surface);
	two projecting portion side surfaces (annotated fig. 1B, i.e., “first portion” 65; wherein “first portion 65 of the recess surface 33 generally adjacent to the main surface [i.e., the projecting portion side end surface] extends radially inwardly from the main 
	a projecting portion side end surface (annotated fig. 1A; identified by Durand as “main surface 31”) extending between the two projecting body portion side surfaces (paragraph 0011, lines 1-2; see also figs. 1B and 1D); and
	a chamfered corner surface (35, 37) formed thereon and extending between the projecting portion upper surface (31) and the projecting portion side end surface (paragraph 0010, lines 5-8),
	wherein each cutting edge (39) is formed between one of the two projecting portion side surfaces and the projecting portion side end surface (paragraph 0011; see also annotated fig. 1D), such that the projecting portion side surface serves as a rake face (paragraph 0015, lines 1-6 and paragraph 0016, lines 1-3),
	wherein each projecting portion side surface (annotated figs. 1A and 1B) is structured to engage either of a first contact surface (57) or a second contact surface of side abutment surfaces 57 are provided on the removable cassette 55 shown in fig. 2 and abut one of the recess surfaces 33, that in the particular indexed position of the insert 21, does not define a working cutting edge 39. It is also known to form side abutment surfaces in recesses 59 of a tool holder body 61 to which the insert 21 is mounted, with or without a cassette 55” (emphasis added). Since the emphasized statement broadly refers to the recess surfaces 33 as a whole, the examiner is interpreting “[the] side abutment surfaces 57 [is configured to] about one of the recess surfaces 33” to include the “first portion 65 of the recess surface 33” which corresponds to the respective projecting portion side surface, as claimed.), and
	wherein all the projecting portions appear to be identical to one another (annotated figs. 1A-1D), and 	wherein the cutting insert appears to be symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert (annotated fig. 1C). 
    PNG
    media_image1.png
    372
    820
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    774
    media_image2.png
    Greyscale
	● Durand fails to disclose the junction extending between the projecting portion upper surface and the projecting portion side end surface is formed as a round corner surface formed thereon.	However, Matsumoto teaches it is known in the art of indexable cutting inserts with a similar configuration to that disclosed by Durand to provide the insert (fig. 9) with a rounded corner surface (33) formed on each of the plurality of projecting portions of the insert, wherein the rounded corner surface extends between the projecting portion upper surface (25) and the projecting portion side end surface (31). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand with the teaching of Matsumoto such that the chamfered transition between the projecting portion upper surface and the projecting portion side end surface of Durand’s cutting insert is replaced with a round corner surface in order to help reduce potential stress concentrations formed within the workpiece resulting from the shape of the groove formed therein. Matsumoto states, “Stress is likely to concentrate between the groove bottom and the side wall surface.  Thus, without the curved corner surface, the workpiece may be cracked starting from the corner portion and may thus be likely to be damaged.  Consequently, it is important for the indexable side cutter to include a cutting insert which allows round chamfering for various sizes, that is, processing for forming a curved surface, to be carried out on groove corners” (paragraph 0004, lines 6-14).  Additionally, such a modification would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. In other words, the corner shape can be any reasonable shape (i.e. chamfered or rounded), and one having an ordinary skill in the art can select a cutting insert with any reasonable shape depending upon what kind of cutting operation they are performing.	● Should the Applicant disagree with the examiner’s interpretation that Durand discloses each projecting portion side surface is structured to engage either of a first can be provided between the fourth portion 73 and the third portion 71 and can assist in locating the cutting insert 21 relative to a side abutment surface 57 when mounting the cutting insert on a toolholder 47” (emphasis added). The examiner notes the specific detail with regards to the interface between the cutting insert and the mounting seat formed in a cutter body given in this statement appears to be one possible configuration for how the cutting insert can interface with the mounting seat so as to be firmly yet releasably held therein and does not preclude other configurations for the interface between the recess surfaces 33 and the side abutment surfaces 57. As such, it is worth reiterating Durand’s previous statement, “[f]or the insert 21 in the embodiment of fig. 1A-1D, side abutment surfaces 57 [] abut one of the recess surfaces 33” (Durand, paragraph 0013, lines 4-7), wherein the examiner is interpreting this statement to generally convey the side abutment surfaces 57 are shaped and configured to abut one of the recess surfaces 33 as a whole, which would include the first portion 65 thereof, which corresponds to the claimed “projecting portion side surface”.  	Additionally, Fang teaches it is known in the art of removable and indexable cutting inserts for a rotary cutting tool to provide said cutting inserts with multiple cutting teeth formed as projecting portions on an insert body, wherein the projecting portions have projecting portion side surfaces (191, 195) structured to engage either a first 
	● The modified cutting insert of Durand substantially disclosed above fails to specifically disclose all of the projecting portions are identical to one another, and the cutting insert is symmetric about a second reference plane (P) disposed perpendicular to the axis (A) midway between, and parallel to, the body portion upper surface and the body portion lower surfaces of the cutting insert	. 	However, Durand specifically describes the following features. First, in paragraph all of the projecting portions must be identical to one another, and the cutting insert must be symmetric about the second reference plane (P) identified in annotated fig. 1C (emphasis added).	Additionally, Matsumoto teaches it is known in the art of cutting inserts provided with three projecting portions 15 to “have substantially the same configuration” (paragraph 0043, lines 1-2). 
	Regarding Claim 2, the modified cutting insert of Durand substantially disclosed above includes each projecting portion side surface (first portion 65 of a respective recess surface 33) is formed as a planar surface (paragraph 0015, lines 7-10).
	Regarding Claim 3, the modified cutting insert of Durand substantially disclosed above fails to specifically disclose the length between the two projecting portion side surfaces is larger than a thickness of the insert body portion. 	However, Matsumoto teaches it is known in the art of cutting inserts with a similar configuration to the insert disclosed by Durand and to the cutting insert as presently claimed for the length between the two projecting portion side surfaces (29) is larger than a thickness of the insert body portion (Matsumoto, paragraph 0046, lines 13-17).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed 
	Regarding Claim 5, the modified cutting insert of Durand substantially disclosed above includes the body portion upper surface of the insert body portion is shaped substantially like a triangle. The examiner notes the body portion upper surface of the cutting insert of Durand is substantially like a triangle in that it is in the form of a polygon with a plurality of planar sides. 	The modified cutting insert of Durand substantially disclosed above fails to disclose the body portion upper surface of the insert body in substantially in the form of 
	Regarding Claim 6, the modified cutting insert of Durand substantially disclosed above appears to disclose each projecting portion is formed substantially plane-symmetrically with respect to a first plane (S) that extends so as to contain the axis of the insert body portion. The examiner notes that any of the eight cutting edges (39) in 
	Regarding Claim 12, Durand discloses a cutter body (61) for a rotary cutting tool (47), the cutter body comprising:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    	a first end surface and a second end surface positioned opposite the first end surface (annotated fig. 2), each end surface shaped substantially like a circle (as shown in fig. 2); 	an outer peripheral surface (Durand, annotated fig. 2) extending between the first end surface and the second end surfaces (fig. 2); and
	a number of insert mounting seats (abutment surfaces 45 and recesses 59) provided in the tool body (fig. 2), each insert mounting seat being structured to support a cutting insert (21) as recited in claim 1 (as set forth by the modified cutting insert of Durand substantially disclosed above). Durand discloses “insert mounting seats” can be formed on a plurality of removable cassettes (55) which are received within recesses (59) on the outer peripheral surface of the cutter body (annotated fig. 2). Alternatively, Durand states it is also known to form side abutment surfaces [57] in recesses 59 of a tool holder body 61 to which the insert 21 is mounted, with or without a cassette 55,” 
    PNG
    media_image3.png
    661
    776
    media_image3.png
    Greyscale

	Regarding Claim 13, Durand discloses the number of insert mounting seats comprises a plurality of insert mounting seats (fig. 2), wherein at least one of the plurality of insert mounting seats is formed at least partially in the first end surface (fig. 2). The examiner notes the particular embodiment of the cutter body shown in fig. 2 of Durand provides eight insert mounting seats formed at least partially in the first end surface. 	Durand fails to disclose at least another one of the plurality of insert mounting seats is formed at least partially in the second end surface.	However, Matsumoto teaches it is known in the art of cutting inserts and cutter bodies associated with rotary cutting tools to form a cutter body with a circular first end 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter body of Durand such that both the first end surface and the second end surface are provided with a plurality of insert mounting seats formed at least partially therein in order to expand the type of machining the cutter tool can be used for, i.e. the cutter body of Durand would typically be used for facing or machining the surface of a workpiece; conversely, Matsumoto’s cutter tool is configured to machine a slot in a workpiece. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
	Regarding Claim 14, Durand discloses a rotary cutting tool (47) comprising:
	a cutter body (61) comprising:
	a first end surface (annotated fig. 2) and a second end surface (annotated fig. 2) positioned opposite the first end surface (fig. 2), each end surface shaped substantially like a circle (as shown in fig. 2);
	an outer peripheral surface (annotated fig. 2) extending between the first end surface and the second end surface (as shown in fig. 2); and
	a number of insert mounting seats (abutment surfaces 45 and recesses 59) provided in the tool body (fig. 2); and

	Regarding Claim 15, Durand discloses the number of insert mounting seats comprises a first insert mounting seat  (abutment surfaces 45 and recesses 59) which is open in one of the first end surface (annotated fig. 2) or the second end surface, and wherein the at least one cutting insert (21) comprises a first cutting insert (21) coupled to the cutter body and supported in the first insert mounting seat (annotated fig. 2).	Durand fails to disclose a second insert mounting seat which is open in the other of the first end surface or the second end surface, and a second cutting insert coupled to the cutter body and supported in the second insert mounting seat.	However, Matsumoto teaches it is known in the art of cutting inserts and cutter bodies associated with rotary cutting tools to form a cutter body with a circular first end surface (43) and a circular second end surface (45), wherein a plurality of insert mounting seats (53) are formed at least partially in the first end surface and another plurality of insert mounting seats formed at least partially in a second end surface (figs. 5 and 6).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutter body of Durand such that both the first end surface and the second end surface are provided with a plurality of insert mounting seats formed at least partially therein in order to expand the type of machining the cutter tool can be used for, i.e. the cutter body of Durand would typically be used for facing or machining the surface of a workpiece; conversely, Matsumoto’s cutter tool is configured St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

As best understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Durand (US Publication 2008/0240880), Matsumoto (US Publication 2013/0129433) and Fang (US Publication 2015/0224586) in view of Michelet (US Publication 2013/0216319).
	According to one interpretation of Claim 8, the modified cutting insert of Durand substantially disclosed above includes the rake face is disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface. The examiner notes that any of the eight cutting edges (39) in the depicted embodiment of Durand can be utilized for a machining process, wherein the “first portion 65 [which corresponds to the projecting portion side surfaces] of the recess surface 33 generally adjacent to the main surface 31 extends radially inwardly from the main surface along a plane intersecting a central axis of the cutting insert” (paragraph 0015, lines 7-10). Thus the rake face appears to at least be oriented at an angle of 90º with respect to the projecting portion side end surface.	The modified cutting insert of Durand substantially disclosed above fails to disclose the rake face is disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface with respect to the interpretation found in paragraph 0061, lines 7-11 of the Applicant’s disclosure.	However, Michelet teaches it is known in the art of cutting inserts to form a rake 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting insert of Durand substantially disclosed above with the teaching of Michelet such that each projecting portion further comprises a rake face disposed at a non-zero angle between each projecting portion side surface and the projecting portion side end surface in order to “have [a] specifically designed geometr[y] to facilitate formation of chips and removal of chops from a workpiece (Michelet, paragraph 0031, lines 2-3), wherein the formation of a rake face “can [additionally] strengthen the cutting edge [of the] component (Michelet, paragraph 0031, lines 9-10).
Status of Claims with 112 Rejections without a Prior Art Rejection
It is to be noted that claims 7 and 9-11 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 26, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/26/2022